Citation Nr: 0707675	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes of the cervical spine.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a nervous disorder, 
tremors, irritability, immune system changes, and a heart 
disability, each as a result of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	M. D. C., Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The appellant served in the Mississippi Army National Guard 
from November 1971 to November 1977 and from August 1983 to 
August 1984.  He served several periods of active duty for 
training (ACTDUTRA) and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi dated in September 1999 which denied the 
appellant's application to reopen a claim of entitlement to 
service connection for residuals of a low back injury and 
application to reopen a claim of entitlement to service 
connection for degenerative changes of the cervical spine.  
The appellant has also appealed from an August 2005 rating 
decision that denied service connection for PTSD and service 
connection for a nervous disorder, tremors, irritability, 
immune system changes, and a heart disability as a result of 
exposure to mustard gas. 

With regard to the applications to reopen, the appellant's 
case was remanded to the RO for additional development in 
November 2003 following a March 2003 order by the United 
States Court of Appeals for Veterans Claims (Court) that 
vacated a 2001 decision by the Board.  

The decision below includes an order reopening the previously 
denied claims of service connection.  The underlying claims 
of service connection and the claim of service connection for 
PTSD and a nervous disorder, tremors, irritability, immune 
system changes, and a heart disability as a result of 
exposure to mustard gas are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  Service connection for residuals of a low back injury and 
for degenerative changes of the cervical spine was denied by 
the Board in February 1998.  

2.  The evidence received since the February 1998 denial is 
new and is so significant that it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for residuals of a low 
back injury and a claim of service connection for 
degenerative changes of the cervical spine has been received.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally filed a claim of entitlement to 
service connection for residuals of a low back injury and a 
cervical spine disability in September 1992.  The claims were 
denied by way of a November 1992 rating decision.  The 
appellant appealed and his case was remanded by the Board in 
November 1995.  In a February 1998 decision the Board 
determined that appellant did not have verified active duty, 
active duty for training, or inactive duty training during 
the time frame when he claimed to have injured his low back 
and cervical spine.  The denial became final.  See 38 C.F.R. 
§ 20.1100 (2006).  As a result, claims of service connection 
for residuals of a low back injury and degenerative changes 
of the cervical spine may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last final adjudication.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2005); 38 C.F.R. § 3.156 (2001); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the appellant's, "new and material" 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 
decision consisted of the appellant's service medical records 
(SMRs), the appellant's service personnel records, numerous 
lay statements, a January 1994 hearing transcript, medical 
statements from M. Edgil, D.O., dated in January 1994 and 
November 1995, private treatment reports from W. Sanders, 
M.D., dated from February 1978 to May 1978, an April 1978 
report of a myelogram from B. Sullivan, M.D., an April 1978 
report of operation from Golden Triangle Hospital, and a 
December 1996 statement from R. Buckley, M.D.  

The appellant contended that he was injured in April 1977 
during a weekend drill with his unit in the Mississippi Army 
National Guard.  The Board determined that the appellant's 
records were not sufficient to verify any period of inactive 
duty training in April 1977.  

The appellant submitted an application to reopen his claim of 
entitlement to service connection in September 1999.  The RO 
issued a rating decision in September 1999 at which time the 
RO denied the appellant's claim. 

Evidence received since the February 1998 Board decision 
consists of additional service personnel records, an 
affidavit from the appellant's former Commander, VA 
outpatient treatment reports dated from July 2000 to December 
2005, private treatment reports from Baptist Memorial Golden 
Triangle Rehabilitation dated from June 2003 to July 2003, 
private medical reports from an unknown source dated from 
December 2003 to August 2004, private treatment reports dated 
in October 2003 from Wells Counseling, and a transcript from 
a Board hearing held in May 2006.

Because the evidence received since February 1998 decision 
was not previously of record, and because it specifically 
addresses the issues before the Board, the Board finds that 
the newly received evidence constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156 (2001).  
There was an indication previously that the appellant had 
back and neck disabilities following service.  Since the 
prior denial, the appellant has submitted an affidavit from 
his former Commander, Major D. West, who indicated that the 
appellant sustained a back injury while on active duty for 
training during the weekend of April 17-18, 1977.  The 
additional service personnel records also indicate that the 
appellant was present for a scheduled drill date on April 16-
17, 1977.  Consequently, the Board concludes that this new 
information is so significant that it must be considered to 
fairly decide the underlying claims.  The previously denied 
claims are reopened.  


ORDER

The claim of entitlement to service connection for residuals 
of a low back injury is reopened; to this extent, the appeal 
is granted.

The claim of entitlement to service connection for 
degenerative changes of the cervical spine is reopened; to 
this extent, the appeal is granted.


REMAND

In view of the determination that the appellant's claim as to 
the issues of service connection for residuals of a low back 
injury and service connection for a cervical spine disability 
is reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claims can 
be reached.  Similarly, the Board has determined that this 
case must be remanded for further development of the claims 
of service connection for PTSD and service connection for a 
nervous disorder, tremors, irritability, immune system 
changes, and a heart disability as a result of exposure to 
mustard gas.  

The appellant has not been afforded a VA examination to 
assess the likelihood that his back and neck disabilities 
began in service.  In order to properly assess the 
appellant's claims, a VA spine examination should be 
accomplished.  

Turning to the PTSD claim, service connection for PTSD 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 38 C.F.R. § 3.304(f) (2006).  In addition, in cases 
involving personal assault, evidence from sources other than 
the appellant's service records may corroborate the 
appellant's account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(3) (2006).  

The appellant has been diagnosed with a depressive disorder 
and PTSD as noted in VA outpatient treatment reports.  In 
order to properly assess the appellant's PTSD claim, a VA 
psychological examination should be accomplished.  

Further, a review of the claims file reveals that it does not 
appear that the appellant has been sent the necessary notice, 
in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), that relates directly to his claim for service 
connection for PTSD.  The Board notes that the RO sent the 
appellant several letters and generally advised him of the 
evidence/information required to substantiate claims for 
entitlement to service connection.  However, the appellant 
has not been specifically informed of the type of information 
or evidence necessary to substantiate a claim of service 
connection for PTSD, which differs from the usual service 
connection claim, as well as which evidence VA would seek to 
provide and which information or evidence the appellant was 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  This is especially important in claims of 
service connection for PTSD based on personal assault.  Thus, 
the Board will remand the appellant's claim to ensure 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.  

The appellant reported that he received money from Social 
Security.  This was noted in unlabelled private medical 
records dated in December 2003 and at the time of his May 
2006 Board hearing.  Further action should therefore be taken 
to obtain copies of any award and/or denial of SSA disability 
benefits and a copy of medical records associated with any 
SSA disability determination.  If no such records are 
available the RO should obtain a statement from SSA to that 
effect.  

Regarding the claim for various disabilities related to 
exposure to mustard gas/and or Lewisite, the Board notes that 
under the applicable regulation, exposure to mustard gas 
during service, together with the development of certain 
disabilities including chronic forms of bronchitis, asthma or 
chronic obstructive pulmonary disease (COPD), is sufficient 
to establish service connection.  38 C.F.R. § 3.316.  In this 
case, the appellant is claiming service connection for 
various disabilities, including disabilities of the nerves 
and heart, as a result of his reported exposure to mustard 
gas.  VA outpatient treatment reports indicate that the 
appellant had a possible diagnosis of COPD in November 2005.  
The RO did not request the appellant to provide medical or 
scientific evidence showing a causal relationship between his 
claimed disabilities and his claimed exposure.  The RO should 
ask the appellant to provide medical or scientific evidence 
showing a causal relationship between his claimed 
disabilities and his claimed exposure.  The appellant should 
also be asked to provide details regarding his in-service 
exposure, including details as to how he knew he was exposed 
to mustard gas.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2006).  The 
appellant should be specifically 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for PTSD.  
Specifically, the appellant should 
be told to submit detailed 
information regarding his claimed 
in-service stressor(s), including 
the dates, times, and locations of 
the claimed stressors, and the 
parties involved.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  
Among other things, the appellant 
should be told to submit any 
pertinent evidence in his 
possession, to include any 
information (his own statement, for 
example) regarding his alleged 
stressors.  In addition, the 
appellant should be informed that in 
cases involving personal assault, 
evidence from sources other than the 
service records may corroborate the 
appellant's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) 
(2006).  He should be instructed 
regarding the specific types of 
evidence that may be used to 
corroborate the personal assault.  
The appellant should also be 
informed as to the requirements for 
the award of an effective date.  
Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).

2.  The RO should attempt to verify 
the occurrence of the appellant's 
claimed in-service stressors.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  Any information 
regarding personal assault or 
indicators that such an assault 
occurred should be specifically 
identified.  38 C.F.R. § 3.304(f)(3) 
(2006).  

3.  The RO should ask the appellant 
to provide medical or scientific 
evidence showing a causal 
relationship between his claimed 
disabilities, including a nervous 
disorder, tremors, irritability, 
immune system changes, and a heart 
disability and his claimed exposure 
to mustard gas and/or Lewisite.  If 
he submits medical or scientific 
evidence showing a causal 
relationship between his claimed 
disabilities and his claimed 
exposure the RO should request 
evidence of full-body exposure to 
mustard gas or Lewisite.  The 
appellant should be asked to provide 
details regarding how he knew he was 
exposed and the location and date(s) 
of exposure.

4.  The RO should contact the SSA 
and obtain copies of any SSA 
determinations and medical evidence 
pertinent to the decisions.  A 
response from SSA should be sought, 
even if no records are available.

5.  After completion of the above 
action, the appellant should be 
afforded a VA psychiatric 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests to determine whether the 
appellant in fact has PTSD.  (The 
examiner is advised that the 
appellant received a diagnosis of 
PTSD in May 2005 and various other 
psychiatric disabilities over the 
years since service, including 
depression and depressive disorder.)  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the 
link between the current 
symptomatology and any in-service 
stressors reported by the appellant.  
The report of examination should 
include the complete rationale for 
all opinions expressed.

6.  The appellant should be afforded 
a VA spine examination.  The 
examiner is requested to identify 
all current low back and cervical 
spine problems and obtain a detailed 
history from the appellant regarding 
all prior back injuries, including 
any that may have been sustained in 
service.  The examiner is requested 
to provide an opinion as to whether 
any currently diagnosed low back or 
cervical spine disability is at 
least as likely as not related to 
the appellant's military service.  A 
complete rationale for any opinion 
expressed should be provided.

7.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, the RO should take 
corrective action.

8.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the appellant and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


